     Case 3:20-cv-00236-DPM-PSH Document 21 Filed 11/17/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION


MICHAEL CERVANTES
ADC #601673                                                   PLAINTIFF

v.                     No. 3:20-cv-236-DPM-PSH

JOYCE DOBBS; DEBBIE BURUSEN;
JAMES HARRISON; MARCUS KELLER;
J. L. McCLESKEY; JAMES JOHNSON;
LAWRENCE COUNTY SHERIFF'S OFFICE;
TONY WALDROP, Deputy Sheriff, Lawrence
County Sheriff's Office; and JEFF YATES,
Sheriff, Lawrence County, Arkansas                        DEFENDANTS


                                 ORDER
      On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, Doc. 5, and overrules Cervantes's objections,
Doc. 7, 8 & 18. If Cervantes wants to plead more facts or try to show
that all his claims are related, then he must get permission to amend his
complaint. But he can't amend his complaint by way of his objections.
Cervantes's individual capacity claims against Dobbs, Burusen,
Harrison, Keller, McCleskey, Johnson, and Yates for excessive force,
deliberate indifference, and failure to protect go forward. All other
claims and Defendants are dismissed without prejudice.
Case 3:20-cv-00236-DPM-PSH Document 21 Filed 11/17/20 Page 2 of 2



 So Ordered.

                                             v
                              D.P. Marshall Jr.
                              United States District Judge




                               -2-
